 Case 04-03204       Doc 261     Filed 04/01/19 Entered 04/01/19 15:28:59           Desc Main
                                  Document     Page 1 of 10


                         UNITED STATES BANKRUPTCY COURT
                          NORTHERN DISTRICT OF ILLINOIS

In re:    STATEWIDE HOLDING                        §      Case No. 04-03204
          CORPORATION,                             §
          DBA STATEWIDE HOLDING                    §
Debtor(s) CORPORATION                              §

                      NOTICE OF TRUSTEE’S FINAL REPORT AND
                        APPLICATIONS FOR COMPENSATION
                          AND DEADLINE TO OBJECT (NFR)

        Pursuant to Fed. R. Bankr. P. 2002(a)(6) and 2002(f)(8), please take notice that ILENE F.
GOLDSTEIN, trustee of the above styled estate, has filed a Final Report and the trustee and the
trustee’s professionals have filed final fee applications, which are summarized in the attached
Summary of Trustee’s Final Report and Applications for Compensation.

        The complete Final Report and all applications for compensation are available for
inspection at the Office of the Clerk, at the following address:

         219 South Dearborn Street, Room 710
         Chicago, IL 60604

        Any person wishing to object to any fee application that has not already been approved or
to the Final Report, must file a written objection within 21 days from the mailing of this notice,
serve a copy of the objections upon the trustee, any party whose application is being challenged
and the United States Trustee. A hearing on the fee applications and any objection to the Final
Report will be held at on 05 /03 /2019 at 1:30 p.m. in Courtroom B, Park City Court House
301 Greenleaf Ave Park City, Illinois 60085-5725. If no objections are filed, upon entry of an
order on the fee applications, the trustee may pay dividends pursuant to FRBP 3009 without
further order of the Court.




Date Mailed: 03/27/2019                      By:       /s/ Ilene F. Goldstein
                                                       Trustee

ILENE F. GOLDSTEIN
900 Skokie Blvd
Suite 128
Northbrook, IL 60062
(847) 562-9595




UST Form 101-7-NFR (10/1/2010)
           Case 04-03204              Doc 261 Filed 04/01/19 Entered 04/01/19 15:28:59                                      Desc Main
                                               Document
                                      UNITED STATES         Page 2 ofCOURT
                                                      BANKRUPTCY     10
                                       NORTHERN DISTRICT OF ILLINOIS

              In re: STATEWIDE HOLDING CORPORATION,                                          §       Case No. 04-03204
                     DBA STATEWIDE HOLDING CORPORATION                                       §
                                                                                             §
         Debtor(s)                                                                           §

                                   SUMMARY OF TRUSTEE'S FINAL REPORT
                                   AND APPLICATIONS FOR COMPENSATION


                      The Final Report shows receipts of                                         $       4,161,279.27

                     and approved disbursements of                                               $       2,604,688.40
                                                            1
                     leaving a balance on hand of                                                $       1,556,590.87

                                                          Balance on hand:                                   $          1,556,590.87
                Claims of secured creditors will be paid as follows:

 Claim          Claimant                                       Claim Allowed Amount Interim Payments                         Proposed
 No.                                                         Asserted       of Claim          to Date                        Payment
   22           Bank of Waukegan                        1,041,568.62                     0.00                    0.00              0.00
                                                          Total to be paid to secured creditors:             $                  0.00
                                                          Remaining balance:                                 $          1,556,590.87

                Applications for chapter 7 fees and administrative expenses have been filed as follows:
 Reason/Applicant                                                         Total Requested Interim Payments                  Proposed
                                                                                                    to Date                 Payment
Trustee, Fees - ILENE F. GOLDSTEIN                                               110,482.92              66,982.92            43,500.00
Attorney for Trustee, Fees - LAW OFFICES OF ILENE F.                              52,485.00              52,485.00                 0.00
GOLDSTEIN, CHARTERED
Attorney for Trustee, Expenses - LAW OFFICES OF                                     1,280.05              1,280.05                 0.00
ILENE F. GOLDSTEIN, CHARTERED
Accountant for Trustee, Fees - Lois West c/o Kutchins,                              2,963.62                     0.00          2,963.62
Robbins & Diamond, LTD
Other Fees: Gould & Ratner                                                        43,294.00              43,294.00                 0.00
Other Expenses: Gould & Ratner                                                      5,248.12              5,248.12                 0.00
Attorney for Trustee Fees - LAW OFFICES OF ILENE F.                               47,740.00                      0.00        47,740.00
GOLDSTEIN, CHARTERED
Attorney for Trustee Expenses - LAW OFFICES OF                                      1,240.79                     0.00          1,240.79
ILENE F. GOLDSTEIN, CHARTERED

                 1 The balance of funds on hand in the estate may continue to earn interest until disbursed. The interest
   earned prior to disbursement will be distributed pro rata to creditors within each priority category. The trustee may
   receive additional compensation not to exceed the maximum compensation set forth under 11 U.S.C. § 326(a) on
   account of the disbursement of the additional interest.

   UST Form 101-7-NFR (10/1/2010)
         Case
Accountant      04-03204
           for Trustee,         Doc 261 Filed
                        Fees - POPOWCER       04/01/19 Entered
                                        KATTEN,                 04/01/19 15:28:59
                                                          8,420.00       8,420.00                         Desc Main
                                                                                                                0.00
LTD.                                     Document     Page 3 of 10

                             Total to be paid for chapter 7 administration expenses:         $             95,444.41
                             Remaining balance:                                              $          1,461,146.46

               Applications for prior chapter fees and administrative expenses have been filed as follows:
Reason/Applicant                                               Total Requested Interim Payments            Proposed
                                                                                         to Date           Payment
                                                        None
                             Total to be paid for prior chapter administrative expenses:     $                  0.00
                             Remaining balance:                                              $          1,461,146.46

              In addition to the expenses of administration listed above as may be allowed by the
        Court, priority claims totaling $0.00 must be paid in advance of any dividend to
        general (unsecured) creditors.
              Allowed priority claims are:
Claim          Claimant                                        Allowed Amount Interim Payments              Proposed
No                                                                    of Claim          to Date             Payment
  33           Barwick, Maureen C                                           0.00                 0.00             0.00
                                                 Total to be paid for priority claims:       $                  0.00
                                                 Remaining balance:                          $          1,461,146.46
              The actual distribution to wage claimants included above, if any, will be the proposed
        payment less applicable withholding taxes (which will be remitted to the appropriate taxing
        authorities).

            Timely claims of general (unsecured) creditors totaling $ 2,238,427.70 have been allowed and
        will be paid pro rata only after all allowed administrative and priority claims have been paid in full.
        The timely allowed general (unsecured) dividend is anticipated to be 100.0 percent,
        plus interest (if applicable).
              Timely allowed general (unsecured) claims are as follows:
Claim          Claimant                                        Allowed Amount Interim Payments              Proposed
No                                                                    of Claim          to Date             Payment
   1           Peoples Gas Light & Coke Co                                  0.00                 0.00             0.00
   2           Swank, Bryan W, Stuart O & Darryl S                    46,666.65          46,666.65                0.00
   3           Commonwealth Edison                                     3,464.82            3,464.82               0.00
   4           Strieker, Kenneth                                      29,053.00          29,053.00                0.00
   5           Schreiber, Chester                                     15,800.74          15,800.74                0.00
   6           Baright, Daniel                                        79,773.05          79,773.05                0.00
   7           LaBanow, John                                          16,778.47          16,778.47                0.00
   8           Thompson, Patricia                                     16,213.38          16,213.38                0.00




  UST Form 101-7-NFR (10/1/2010)
9     Case 04-03204
         Thurber, Kristin DDoc 261   Filed 04/01/19 Entered  04/01/19 15:28:59
                                                       5,292.74       5,292.74   Desc Main
                                                                                       0.00
                                      Document     Page 4 of 10
10       Vukovich, Raymond                            27,021.90     27,021.90          0.00
11       Thorpe, Carol                                11,437.65     11,437.65          0.00
12       Turk, Jim                                    47,544.48     47,544.48          0.00
13       North Shore Sanitary                              6.76          6.76          0.00
14       DeFilippis, Mary                             22,067.93     22,067.93          0.00
15       Koath, Carol                                  9,851.14      9,851.14          0.00
16       Moeller, Barbra                              16,291.88     16,291.88          0.00
17       Habib, Daryl                                 17,235.92     17,235.92          0.00
18       Norstates Bank f/k/a Bank of Waukegan       299,732.81    299,732.81          0.00
19       US Dept of Labor/Statewide Holding Corp           0.00          0.00          0.00
20       US Dept of Labor/Statewide Holding Corp           0.00          0.00          0.00
21       Norstates Bank a/k/a Bank of Waukegan       968,444.02    968,444.02          0.00
23       Brooks, Betty                                14,900.97     14,900.97          0.00
24       York, Mark                                    6,013.25      6,013.25          0.00
25       Hammock, Karen S                             36,387.29     36,387.29          0.00
26       Pietras, Marjorie                            12,698.33     12,698.33          0.00
27       JM Partners LLC                              45,508.37     45,508.37          0.00
28       Coad, Barbara                                10,500.00     10,500.00          0.00
29       Swank, Bryan W, Stuart O & Darryl S               0.00          0.00          0.00
30       Ward, Bonne L                                18,000.00     18,000.00          0.00
31       Riedel, Renee A                                   0.00*         0.00          0.00
32       Grinath, Susan                               21,348.62     21,348.62          0.00
34       Peterson, Ada                                 6,602.61      6,602.61          0.00
35       Roger Iles                                  157,500.00    157,500.00          0.00
36       Geronimi, Michael                                 0.00          0.00          0.00
37       Barwick, Maureen C                           31,849.87     31,849.87          0.00
38       Schneider, Terry L                           11,073.06     11,073.06          0.00
39       Paukstys, Rose M                             41,428.30     41,428.30          0.00
40       Albert, Daryl L                              39,445.47     39,445.47          0.00
41       Alice J Swank                                31,801.10     31,801.10          0.00
42       Swank, Rodrick D                             15,555.55     15,555.55          0.00
43       Swank, Marianne L                            15,555.55     15,555.55          0.00
44       Buehler, Van A                               27,359.82     27,359.82          0.00
45       Pecher, Susan J                              15,555.55     15,555.55          0.00


* This claimant received $12,895.00 however did not cash her check so the funds were deposited
with the Clerk Of the United States Bankruptcy Court.

UST Form 101-7-NFR (10/1/2010)
 46       Case 04-03204
             Anderson,       Doc
                       William P 261           Filed 04/01/19 Entered0.00
                                                                       04/01/19 15:28:59
                                                                                   0.00                  Desc Main
                                                                                                               0.00
                                                Document     Page 5 of 10
 47            Ralph W. Swank Jr.                                     15,555.55        15,555.55                 0.00
 48            Jay S. Swank                                           15,555.55        15,555.55                 0.00
 49            Wayne Swank                                            15,555.55        15,555.55                 0.00
                              Total to be paid for timely general unsecured claims:        $               0.00
                              Remaining balance:                                           $       1,461,146.46


            Tardily filed claims of general (unsecured) creditors totaling $ 105,000.00 have been
        allowed and will be paid pro rata only after all allowed administrative, priority and timely filed
        general (unsecured) claims have been paid in full. The tardily filed claim dividend is anticipated
        to be 100.0 percent, plus interest (if applicable).

              Tardily filed general (unsecured) claims are as follows:
Claim          Claimant                                        Allowed Amount Interim Payments            Proposed
No                                                                    of Claim          to Date           Payment
 50            Sabonjan, Lorene                                      105,000.00       105,000.00                 0.00
                              Total to be paid for tardy general unsecured claims:         $               0.00
                              Remaining balance:                                           $       1,461,146.46


             Subordinated unsecured claims for fines, penalties, forfeitures, or damages and claims
        ordered subordinated by the Court totaling $ 0.00 have been allowed and will be paid
        pro rata only after all allowed administrative, priority and general (unsecured) claims have been paid
        in full. The dividend for subordinated unsecured claims is anticipated to be 0.0 percent,
        plus interest (if applicable).
              Subordinated unsecured claims for fines, penalties, forfeitures or damages and claims
        ordered subordinated by the Court are as follows:
Claim          Claimant                                        Allowed Amount Interim Payments            Proposed
No                                                                    of Claim          to Date           Payment
                                                        None
                                                  Total to be paid for subordinated claims: $              0.00
                                                  Remaining balance:                        $      1,461,146.46
              The amount of surplus returned to the debtor after payment of all claims and interest is
        $ 1,461,146.46.


              The breakdown of those payments is attached hereto as Proposed Claims Distribution




  UST Form 101-7-NFR (10/1/2010)
     Case 04-03204          Doc 261       Filed 04/01/19 Entered 04/01/19 15:28:59                      Desc Main
                                           Document     Page 6 of 10
                                          Prepared By: /s/ILENE F. GOLDSTEIN


       ILENE F. GOLDSTEIN
       900 Skokie Blvd
       Suite 128
       Northbrook, IL 60062
       (847) 562-9595


       STATEMENT: This Uniform Form is associated with an open bankruptcy case, therefore, Paperwork Reduction
       Act exemption 5 C.F.R. §1320.4(a)(2) applies.




UST Form 101-7-NFR (10/1/2010)
                     Case 04-03204
Printed: 03/27/19 09:11 AM
                                            Doc 261         Filed 04/01/19 Entered 04/01/19 15:28:59                  Desc MainPage: 1
                                                             Document     Page 7 of 10
                                                    Claims Proposed Distribution
                                 Case: 04-03204          STATEWIDE HOLDING CORPORATION,

  Case Balance:       $1,556,590.87              Total Proposed Payment: $1,556,590.87               Remaining Balance:         $0.00

                                                            Amount         Amount           Paid           Claim      Proposed       Remaining
Claim #   Claimant Name                   Type               Filed         Allowed        to Date         Balance     Payment          Funds

   22     Bank of Waukegan            Secured            1,041,568.62          0.00           0.00             0.00           0.00   1,556,590.87

           Lois West c/o Kutchins,    Admin Ch. 7           2,963.62       2,963.62           0.00         2,963.62       2,963.62   1,553,627.25
          Robbins & Diamond, LTD
          <3310-00 Accountant for Trustee Fees (Trustee Firm)>
          ILENE F. GOLDSTEIN          Admin Ch. 7         148,088.38     110,482.92      66,982.92        43,500.00   43,500.00      1,510,127.25
          <2100-00 Trustee Compensation>
          LAW OFFICES OF ILENE F. Admin Ch. 7               1,240.79       1,240.79           0.00         1,240.79       1,240.79   1,508,886.46
          GOLDSTEIN, CHARTERED
          <3120-00 Attorney for Trustee Expenses (Trustee Firm)>
          LAW OFFICES OF ILENE F. Admin Ch. 7              47,740.00      47,740.00           0.00        47,740.00   47,740.00      1,461,146.46
          GOLDSTEIN, CHARTERED
          <3110-00 Attorney for Trustee Fees (Trustee Firm)>
          LAW OFFICES OF ILENE F. Admin Ch. 7              52,485.00      52,485.00      52,485.00             0.00           0.00   1,461,146.46
          GOLDSTEIN, CHARTERED
          <3110-00 Attorney for Trustee Fees (Trustee Firm)>
          LAW OFFICES OF ILENE F. Admin Ch. 7               1,280.05       1,280.05       1,280.05             0.00           0.00   1,461,146.46
          GOLDSTEIN, CHARTERED
          <3120-00 Attorney for Trustee Expenses (Trustee Firm)>
          Gould & Ratner              Admin Ch. 7          43,294.00      43,294.00      43,294.00             0.00           0.00   1,461,146.46
          <3210-60 Special Counsel for Trustee Fees>
          Gould & Ratner              Admin Ch. 7            5,248.12      5,248.12       5,248.12             0.00           0.00   1,461,146.46
          <3220-61 Special Counsel for Trustee Expenses>
          POPOWCER KATTEN, LTD. Admin Ch. 7                  8,420.00      8,420.00       8,420.00             0.00           0.00   1,461,146.46
          <3410-00 Accountant for Trustee Fees (Other Firm)>

   33     Barwick, Maureen C          Priority             31,849.87           0.00           0.00             0.00           0.00   1,461,146.46

   1      Peoples Gas Light & Coke Co Unsecured              1,783.30          0.00           0.00             0.00           0.00   1,461,146.46
   2      Swank, Bryan W, Stuart O & Unsecured             46,666.65      46,666.65      46,666.65             0.00           0.00   1,461,146.46
          Darryl S
   3      Commonwealth Edison         Unsecured              3,464.82      3,464.82       3,464.82             0.00           0.00   1,461,146.46
   4      Strieker, Kenneth           Unsecured            29,053.00      29,053.00      29,053.00             0.00           0.00   1,461,146.46
   5      Schreiber, Chester          Unsecured            15,800.74      15,800.74      15,800.74             0.00           0.00   1,461,146.46
   6      Baright, Daniel             Unsecured            79,773.05      79,773.05      79,773.05             0.00          0.00    1,461,146.46
   7      LaBanow, John               Unsecured            16,778.47      16,778.47      16,778.47             0.00           0.00   1,461,146.46
   8      Thompson, Patricia          Unsecured            16,213.38      16,213.38      16,213.38             0.00           0.00   1,461,146.46
   9      Thurber, Kristin D          Unsecured              5,292.74      5,292.74       5,292.74             0.00           0.00   1,461,146.46
   10     Vukovich, Raymond           Unsecured            27,021.90      27,021.90      27,021.90             0.00           0.00   1,461,146.46
   11     Thorpe, Carol               Unsecured            11,437.65      11,437.65      11,437.65             0.00           0.00   1,461,146.46
   12     Turk, Jim                   Unsecured            47,544.48      47,544.48      47,544.48             0.00           0.00   1,461,146.46
   13     North Shore Sanitary        Unsecured                  6.76          6.76           6.76             0.00           0.00   1,461,146.46
   14     DeFilippis, Mary            Unsecured            22,067.93      22,067.93      22,067.93             0.00          0.00    1,461,146.46
   15     Koath, Carol                Unsecured              9,851.14      9,851.14       9,851.14             0.00           0.00   1,461,146.46
                     Case 04-03204
Printed: 03/27/19 09:11 AM
                                            Doc 261      Filed 04/01/19 Entered 04/01/19 15:28:59                   Desc MainPage: 2
                                                          Document     Page 8 of 10
                                                    Claims Proposed Distribution
                                Case: 04-03204         STATEWIDE HOLDING CORPORATION,

  Case Balance:        $1,556,590.87          Total Proposed Payment: $1,556,590.87                Remaining Balance:       $0.00

                                                          Amount        Amount            Paid           Claim      Proposed     Remaining
Claim #   Claimant Name                   Type             Filed        Allowed         to Date         Balance     Payment        Funds

   16     Moeller, Barbra               Unsecured        16,291.88     16,291.88       16,291.88             0.00         0.00   1,461,146.46
   17     Habib, Daryl                  Unsecured        17,235.92     17,235.92       17,235.92             0.00         0.00   1,461,146.46
   18     Norstates Bank f/k/a Bank of Unsecured        299,732.81    299,732.81      299,732.81             0.00         0.00   1,461,146.46
          Waukegan
   19     US Dept of Labor/Statewide    Unsecured             0.00          0.00            0.00             0.00         0.00   1,461,146.46
          Holding Corp
   20     US Dept of Labor/Statewide    Unsecured             0.00          0.00            0.00             0.00         0.00   1,461,146.46
          Holding Corp
   21     Norstates Bank a/k/a Bank of Unsecured        984,025.10    968,444.02      968,444.02             0.00         0.00   1,461,146.46
          Waukegan
   23     Brooks, Betty                 Unsecured        14,900.97     14,900.97       14,900.97             0.00         0.00   1,461,146.46
   24     York, Mark                    Unsecured         6,013.25      6,013.25        6,013.25             0.00         0.00   1,461,146.46
   25     Hammock, Karen S              Unsecured        36,387.29     36,387.29       36,387.29             0.00         0.00   1,461,146.46
   26     Pietras, Marjorie             Unsecured             0.00     12,698.33       12,698.33             0.00         0.00   1,461,146.46
   27     JM Partners LLC               Unsecured             0.00     45,508.37       45,508.37             0.00         0.00   1,461,146.46
   28     Coad, Barbara                 Unsecured        10,500.00     10,500.00       10,500.00             0.00         0.00   1,461,146.46
   29     Swank, Bryan W, Stuart O & Unsecured            9,441.44          0.00            0.00             0.00         0.00   1,461,146.46
          Darryl S
   30     Ward, Bonne L                 Unsecured        18,000.00     18,000.00       18,000.00             0.00         0.00   1,461,146.46
   31     Riedel, Renee A               Unsecured        12,895.00          0.00            0.00             0.00         0.00   1,461,146.46
   32     Grinath, Susan                Unsecured        21,348.62     21,348.62       21,348.62             0.00         0.00   1,461,146.46
   34     Peterson, Ada                 Unsecured         6,602.61      6,602.61        6,602.61             0.00         0.00   1,461,146.46
   35     Roger Iles                    Unsecured       157,500.00    157,500.00      157,500.00             0.00         0.00   1,461,146.46
   36     Geronimi, Michael             Unsecured             0.00          0.00            0.00             0.00         0.00   1,461,146.46
   37     Barwick, Maureen C            Unsecured        31,849.87     31,849.87       31,849.87             0.00         0.00   1,461,146.46
   38     Schneider, Terry L            Unsecured        11,073.06     11,073.06       11,073.06             0.00         0.00   1,461,146.46
   39     Paukstys, Rose M              Unsecured        41,428.30     41,428.30       41,428.30             0.00         0.00   1,461,146.46
   40     Albert, Daryl L               Unsecured        39,445.47     39,445.47       39,445.47             0.00         0.00   1,461,146.46
   41     Alice J Swank                 Unsecured        31,801.10     31,801.10       31,801.10             0.00         0.00   1,461,146.46
   42     Swank, Rodrick D              Unsecured        15,555.55     15,555.55       15,555.55             0.00         0.00   1,461,146.46
   43     Swank, Marianne L             Unsecured        15,555.56     15,555.55       15,555.55             0.00         0.00   1,461,146.46
   44     Buehler, Van A                Unsecured        27,359.82     27,359.82       27,359.82             0.00         0.00   1,461,146.46
   45     Pecher, Susan J               Unsecured        15,555.56     15,555.55       15,555.55             0.00         0.00   1,461,146.46
   46     Anderson, William P           Unsecured       150,000.00          0.00            0.00             0.00         0.00   1,461,146.46
   47     Ralph W. Swank Jr.            Unsecured        15,555.55     15,555.55       15,555.55             0.00         0.00   1,461,146.46
   48     Jay S. Swank                  Unsecured        15,555.55     15,555.55       15,555.55             0.00         0.00   1,461,146.46
   49     Wayne Swank                   Unsecured        15,555.55     15,555.55       15,555.55             0.00         0.00   1,461,146.46
   50     Sabonjan, Lorene              Unsecured       105,000.00    105,000.00      105,000.00             0.00         0.00   1,461,146.46
   51     Statewide Holding Corp        Unsecured       240,185.13    240,185.13            0.00       240,185.13   240,185.13   1,220,961.33
          ESOP Plan c/o Administrator
                    Case 04-03204
Printed: 03/27/19 09:11 AM
                                           Doc 261      Filed 04/01/19 Entered 04/01/19 15:28:59                Desc MainPage: 3
                                                         Document     Page 9 of 10
                                                   Claims Proposed Distribution
                                   Case: 04-03204     STATEWIDE HOLDING CORPORATION,

  Case Balance:        $1,556,590.87         Total Proposed Payment: $1,556,590.87             Remaining Balance:         $0.00

                                                         Amount        Amount          Paid          Claim      Proposed       Remaining
Claim #   Claimant Name                   Type            Filed        Allowed       to Date        Balance     Payment          Funds

   52     Swank Family Partnership     Unsecured       912,844.87    912,844.87         0.00       912,844.87   912,844.87        308,116.46
   53     Fred Abdula                  Unsecured         6,158.70      6,158.70         0.00         6,158.70       6,158.70      301,957.76
   54     Trustco FBO #28              Unsecured         9,277.81      9,277.81         0.00         9,277.81       9,277.81      292,679.95
   55     William P Anderson           Unsecured          857.09        857.09          0.00          857.09         857.09       291,822.86
   56     Alloe Pucin Andreassen       Unsecured         5,522.51      5,522.51         0.00         5,522.51       5,522.51      286,300.35
   57     Daniel L. Baright            Unsecured        31,367.87     31,367.87         0.00        31,367.87    31,367.87        254,932.48
   58     Jacqueline B. Billings       Unsecured         4,418.01      4,418.01         0.00         4,418.01       4,418.01      250,514.47
   59     William T. Billings          Unsecured         2,862.87      2,862.87         0.00         2,862.87       2,862.87      247,651.60
   60     Willian Cahill               Unsecured          658.28        658.28          0.00          658.28         658.28       246,993.32
   61     Barbara Coad                 Unsecured        11,045.03     11,045.03         0.00        11,045.03    11,045.03        235,948.29
   62     How & Co c/o No Trust Co     Unsecured         3,092.61      3,092.61         0.00         3,092.61       3,092.61      232,855.68
          A/C #02-93582
   62     Michael Deininger            Unsecured          534.58        534.58          0.00          534.58         534.58       232,321.10
   63     Donald & Audrey Johnson      Unsecured        11,045.03     11,045.03         0.00        11,045.03    11,045.03        221,276.07
   64     John Kegaly                  Unsecured         1,656.75      1,656.75         0.00         1,656.75       1,656.75      219,619.32
   65     Audrey L. Krone              Unsecured         2,209.01      2,209.01         0.00         2,209.01       2,209.01      217,410.31
   66     James A Lawson               Unsecured          658.28        658.28          0.00          658.28         658.28       216,752.03
   67     Barney Loeb                  Unsecured        11,045.03     11,045.03         0.00        11,045.03    11,045.03        205,707.00
   68     Richard T. Morency           Unsecured         1,974.85      1,974.85         0.00         1,974.85       1,974.85      203,732.15
   69     TRUSTCO FBO Richard T.       Unsecured         4,992.35      4,992.35         0.00         4,992.35       4,992.35      198,739.80
          Morency
   70     TRUSTCO FBO Glenn P.         Unsecured         4,992.35      4,992.35         0.00         4,992.35       4,992.35      193,747.45
          Sapa
   71     TRUSTCO FBO Patrick          Unsecured          176.72        176.72          0.00          176.72         176.72       193,570.73
          O'Sullivan
   72     John Ondrovic                Unsecured          441.80        441.80          0.00          441.80         441.80       193,128.93
   73     Tralan J. Pora               Unsecured        11,045.03     11,045.03         0.00        11,045.03    11,045.03        182,083.90
   74     Pro Col Corporation          Unsecured         2,209.01      2,209.01         0.00         2,209.01       2,209.01      179,874.89
   75     Ardith Louise Pucin          Unsecured         5,522.51      5,522.51         0.00         5,522.51       5,522.51      174,352.38
   76     Harold C. Recard             Unsecured          331.35        331.35          0.00          331.35         331.35       174,021.03
   77     Roy E. Robinson              Unsecured         2,730.33      2,730.33         0.00         2,730.33       2,730.33      171,290.70
   78     Dimitra G. Roupas            Unsecured        11,045.03     11,045.03         0.00        11,045.03    11,045.03        160,245.67
   79     Glenn P. Sapa                Unsecured         1,974.85      1,974.85         0.00         1,974.85       1,974.85      158,270.82
   80     Michael & Diane Scavarda     Unsecured       101,614.24    101,614.24         0.00       101,614.24   101,614.24         56,656.58
   81     Jessica Seele                Unsecured         2,209.01      2,209.01         0.00         2,209.01       2,209.01       54,447.57
   82     Ralph W. Swank, Trustee R Unsecured           21,732.19     21,732.19         0.00        21,732.19    21,732.19         32,715.38
          W Swank Revocable Trust
   83     TRUSTCO JM Swank FBO         Unsecured         6,777.23      6,777.23         0.00         6,777.23       6,777.23       25,938.15
          Lee A Swank
                    Case 04-03204
Printed: 03/27/19 09:11 AM
                                              Doc 261        Filed 04/01/19 Entered 04/01/19 15:28:59                               Desc MainPage: 4
                                                             Document      Page 10 of 10
                                                     Claims Proposed Distribution
                                 Case: 04-03204           STATEWIDE HOLDING CORPORATION,

  Case Balance:        $1,556,590.87           Total Proposed Payment: $1,556,590.87                          Remaining Balance:            $0.00

                                                             Amount              Amount               Paid           Claim          Proposed     Remaining
Claim #   Claimant Name                      Type             Filed              Allowed            to Date         Balance         Payment        Funds

   84     Edwin E Tomel as Trustee of Unsecured              6,887.68            6,887.68              0.00         6,887.68         6,887.68       19,050.47
          Edwin E Tomel Trust dated
          11/14/
   85     Sharon R Tomel as Trustee      Unsecured           6,887.68            6,887.68              0.00         6,887.68         6,887.68       12,162.79
          of Sharon R Tomel Trust
          dated 11/
   86     James F. Turk                  Unsecured           3,070.52            3,070.52              0.00         3,070.52         3,070.52        9,092.27
   87     Blair T Walker                 Unsecured           2,761.26            2,761.26              0.00         2,761.26         2,761.26        6,331.01
   88     John B Walker                  Unsecured           2,761.26            2,761.26              0.00         2,761.26         2,761.26        3,569.75
   89     William P. Welble              Unsecured           3,569.75            3,569.75              0.00         3,569.75         3,569.75            0.00


                        Total for Case 04-03204 :        $5,320,246.75     $4,077,728.66     $2,521,137.79      $1,556,590.87    $1,556,590.87




                                                                    CASE SUMMARY
                                                    Amount         Amount                Paid            Proposed               % paid
                                                     Filed         Allowed             to Date           Payment

          Total Administrative Claims :        $310,759.96       $273,154.50        $177,710.09          $95,444.41        100.000000%

                   Total Priority Claims :      $31,849.87               $0.00              $0.00               $0.00           0.000000%

                Total Secured Claims :       $1,041,568.62               $0.00              $0.00               $0.00           0.000000%

             Total Unsecured Claims :        $3,936,068.30     $3,804,574.16      $2,343,427.70       $1,461,146.46        100.000000%
